
	

114 HR 3623 IH: Fairness and Opportunities for Married Households With Student Loans Act
U.S. House of Representatives
2015-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3623
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2015
			Mr. Marchant (for himself, Mr. Smith of Missouri, and Mr. Danny K. Davis of Illinois) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase the amount allowed as a deduction for
			 interest on education loans paid by married couples.
	
	
 1.Short titleThis Act may be cited as the Fairness and Opportunities for Married Households With Student Loans Act. 2.Increase in deduction for interest on education loans paid by married couples (a)In generalSection 221(b)(1) of the Internal Revenue Code of 1986 is amended by inserting ($5,000 in the case of a joint return) after $2,500.
 (b)Effective dateThe amendment made by subsection (a) shall apply to amounts paid in taxable years beginning after the date of the enactment of this Act.
			
